Citation Nr: 1040473	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left knee meniscal 
tear and chondromalacia, to include as secondary to the service 
connected lumbar spine disability.  

3.  Entitlement to service connection for cervical spine 
degenerative disc disease, to include as secondary to the service 
connected lumbar spine disability.

4.  Entitlement to an evaluation in excess of 30 percent for 
service connected diverticulitis.

5.  Entitlement to an evaluation in excess of 40 percent for 
service connected low back injury with bulging disc at L5-S1.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1985 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from November 2005, October 2006, and September 2009 
rating decisions by the Waco, Texas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The November 
2005 decision denied service connection for PTSD and denied an 
increased evaluation for diverticulitis.  The October 2006 
decision denied an increased evaluation for the low back 
disability, but granted service connection for left leg 
radiculopathy and assigned an initial evaluation of 10 percent 
effective from November 30, 2005.  The September 2009 decision 
denied service connection for left knee and cervical spine 
disabilities.

The issue with regard to reopening a previously denied claim of 
service connection for PTSD has been recharacterized to 
accurately reflect the procedural posture of the claim.

The Veteran several times requested to appear before a Veterans 
Law Judge at the RO, either in person or via videoconference.  In 
May 2010, the Veteran informed VA that she would be unable to 
attend her scheduled hearing due to disabilities and a lack of 
transportation; she did not request rescheduling, as she had done 
in connection with past cancellations of hearings.  The hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(e).

The Veteran, as a layperson, is not competent to distinguish one 
psychiatric disorder from another, and hence a claim for one 
condition must be liberally read as to include claims of service 
connection for all currently diagnosed acquired psychiatric 
disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Her 
claim of service connection for PTSD, therefore, must be 
considered a claim for all other acquired psychiatric disorders.  
VA treatment records reflect a variety of such, to include major 
depressive disorder, anxiety disorder, panic disorder, 
agoraphobia, and an adjustment disorder.  

In discussing her claim for increased evaluation for 
diverticulitis, the Veteran has repeatedly referred to urinary 
tract problems; this is a separate service connected disability.  
Her statements, and ongoing VA treatment records constitute a 
claim for an increased evaluation.  

Both of these matters; the claim for service connection for 
psychiatric disorders other than PTSD and an increased rating for 
urinary tract problems are REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed March 
2003 Board decision on the basis that no in-service stressor 
could be verified; that decision is now final.

2.  Evidence received since March 2003 was previously considered 
by agency decision makers, is cumulative or redundant of evidence 
already of record, does not addresses an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
claim.

3.  A left knee disability was not first manifested on active 
duty service, and the preponderance of the competent evidence of 
record is against a finding that any currently diagnosed left 
knee disability is related to service or a service connected 
disability.

4.  A cervical spine disability was not first manifested on 
active duty service, and the preponderance of the competent 
evidence of record is against a finding that any currently 
diagnosed cervical spine disability is related to service or a 
service connected disability.

5.  Diverticulitis is manifested by recurrent diarrhea and 
complaints of frequent abdominal pain; there is no showing of 
malnutrition, anemia, or general debilitation.

6.  The service connected low back disability is manifested by no 
worse than 45 degrees of flexion, limited by pain; there is no 
evidence of ankylosis of any portion of the spine or any showing 
of incapacitating episodes.

7.  Radiculopathy of the left leg is manifested by radiation of 
pain to the left lower extremity, with no greater than mild 
sensory impairment and no finding of paralysis or motor 
impairment of the limb. 


CONCLUSIONS OF LAW

1.  The criteria for reopening of a claim of service connection 
for PTSD have not been met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for a grant of service connection for a left 
knee meniscal tear and chondromalacia have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.102, 3.303, 3.310 (2010).

3.  The criteria for a grant of service connection for cervical 
spine degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 
3.310 (2010).

4.  The criteria for an evaluation in excess of 30 percent for 
diverticulitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.114, Diagnostic Codes 7319, 7323, 7327 (2010).

5.  The criteria for an evaluation in excess of 40 percent for a 
low back injury with bulging disc at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2010).

6.  The criteria for an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the issue of entitlement to an increased 
evaluation for left leg radiculopathy, the appeal arises from the 
Veteran's disagreement with the initial evaluation assigned in 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of 
the duty to notify is therefore required with respect to this 
claim.

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Where a previously denied claim is being reopened, the notice 
must inform the Veteran of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice should be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant fully compliant notice by letters 
dated in April 2005, March 2006, May 2006, June 2008, and October 
2008.  Where notice was provided or completed after the initial 
adjudication of the claim, it was followed by readjudication of 
the claim in one or more of several supplemental statements of 
the case.  A multipart notice suffices so long as the notice 
affords the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; Kent v. 
Nicholson, 20 Vet. App. 1 (2006), defining and describing the 
need for new and material evidence; and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), identifying the basis 
for evaluation considerations.  

VA has obtained complete service treatment records and VA 
treatment records as identified by the Veteran or in the record.  
The Veteran has submitted, or VA has obtained on her behalf, 
relevant private treatment records she has identified; where such 
records were not available or the doctor required some action by 
the Veteran to released records, she was so informed.  Several VA 
examinations have been provided; where necessary the examiner has 
reviewed the claims file.  The examiners have made all required 
findings and expressed requested and necessary opinions, with 
supporting rationale.  The VA examinations are adequate for 
adjudication purposes.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


II.  New and Material Evidence

While it appears that the RO reopened the previously denied claim 
of service connection in the November 2005 decision, the Board is 
required to first consider whether new and material evidence had 
been presented before the merits of claim can be addressed.  The 
Board must make an initial determination as to whether evidence 
is "new and material."  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A Board 
decision becomes final as of the date of issuance.  38 C.F.R. 
§ 20.1100.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The Board denied service connection for PTSD in a March 2003 
decision, which was not appealed and is final.  The Board 
determined that the preponderance of evidence was against a 
finding that the alleged stressor events, a series of personal 
assault and rapes, had in fact occurred.  In the absence of a 
verified stressor, the claim was denied.

Since March 2003, the Veteran has made the bare statement that 
she wishes to reopen her claim of service connection for PTSD.  
She had not, however, made any additional stressor allegations or 
provided any additional details or facts which would permit any 
further inquiry to verify the already considered allegations.  VA 
treatment records have been associated with the claims file, but 
these do not even indicate a current diagnosis of PTSD; there is 
no discussion of stressors.  Private treatment records deal with 
issues other than psychiatric problems.

There has been no submission of material evidence regarding the 
claim of service connection for PTSD since March 2003.  The 
missing element of a verified stressor event is not addressed 
even in passing, and there is no indication of a current 
diagnosis of or treatment for PTSD.  Reopening of the previously 
denied claim of service connection for PTSD is not warranted.

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.


A.  Left Knee

Service treatment records reveal no treatment for or complaints 
of any left knee injury or disability in service.  The June 1990 
examination for separation from service is negative for any 
subjective report or objective clinical finding of such.  

Private treatment records from Dr. SO and Dr. JSE indicate that 
several months prior to June 2008 the Veteran began complaining 
of pain, "popping," and giving way of the left knee.  An MRI 
revealed a left lateral meniscal tear, and arthroscopic surgery 
was performed in June 2008 to correct the problem.  Surgery was 
not entirely successful in relieving symptoms, though range of 
motion and pain complaints did improve.

VA treatment records from 2004 to 2009 show no reports of any 
chronic altered gait or stance.  The Veteran did walk slowly at 
times, and carefully, but no limp was noted.

In March 2009, a VA records review was conducted in order to 
obtain a medical opinion regarding the etiology of the diagnosed 
left knee disability; the examiner reviewed the claims folder in 
its entirety.  The history of left knee complaints was noted, as 
were attempts at conservative treatment and, eventually, surgery.  
The reviewer noted that there was no history of recent or remote 
trauma to the left knee.  The postoperative diagnosis of left 
knee meniscal tear and chondromalacia was not, in the reviewer's 
opinion, connected to or caused by the service connected low back 
disability.  The left knee disability was an "intrinsic knee 
problem" and there was no support in current medical literature 
for the proposition that such could be caused by a low back disc 
condition.

The evidence of record is against a finding that the current left 
knee disability is related to service or a service connected 
disability.  The Veteran does not allege, nor does the record 
show, any in-service complaints or injuries which may have caused 
the current disability.  There is no evidence or allegation of 
left knee problems since service; the Veteran is quite clear that 
the problems began more than a decade after service.  The sole 
medical opinion of record is against the claim; the Veteran's own 
opinion of a nexus between back and left knee disabilities is not 
competent evidence.  This is not a situation where observable 
cause and effect apply; some deduction and conclusion based on 
specialized medical knowledge is required to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  Further, the medical 
opinion is supported by a sound rationale and the known facts; 
medical knowledge acknowledges no link between intrinsic knee 
problems and intrinsic back problems.  The lack of any limp or 
altered gait, which would impose an additional strain on the left 
knee, supports this conclusion.

There is no doubt to be resolved; the preponderance of the 
evidence is against the claim.  Service connection for a left 
knee meniscal tear and chondromalacia is not warranted.  

B.  Cervical Spine

Similarly, service treatment records reveal no complaints of or 
treatment for cervical spine or neck complaints while on active 
duty.  There is ample treatment for low back problems, but at no 
time did the Veteran report neck problems.  Even  recurrent 
headaches, associated with muscle tension, were not reported to 
be accompanied by neck pain.  The June 1990 separation 
examination is negative for subjective complaints of, or 
objective clinical findings related to, a cervical spine 
impairment.

VA treatment records from 2004 to 2009 reveal no complaints of or 
treatment for any cervical spine problems.  The Veteran was 
regularly treated and evaluated for low back complaints, and 
incidental to those times her neck was briefly inspected.  No 
clinical indications of any neck problems were reported, and the 
Veteran failed to describe any acute or chronic cervical spine 
complaints.

Records from Dr. SO dated in June 2008 report "a new complaint 
of neck pain."  No trauma was reported; the Veteran stated that 
the pain was present most of the time, and had been for the past 
few years.  She complained of headaches and pain with movement in 
all planes.  Examination showed mild limitation of motion and 
tender points along the neck and trapezius muscles.  X-rays 
showed mild narrowing, subluxation, and spurring at C4-5 and C5-
6.  A physical therapy note dated in June 2008 indicates that the 
Veteran reported a "longstanding history of intermittent low 
back and neck pain which began in 1989...."  She stated that 
symptoms were worse over the last few years.  

MRIs in 2009 continued to show several disc protrusions of the 
cervical spine with mild to moderate cervical stenosis.

At a March 2009 VA records review for a medical opinion, the 
examiner reviewed the claims file in its entirety.  The reviewer 
noted that the history regarding the neck was poor, but stated 
that there was no indication in service records of any neck pain 
or injury.  The reviewer opined that there was no connection 
between cervical degenerative disc disease and the service 
connected low back disability, based on the available medical 
literature.  

The evidence of record is against a finding that the current 
cervical spine disability is related to service or a service 
connected disability.  The Veteran does not allege, nor does the 
record show, any in-service complaints or injuries which may have 
caused the current disability.  There is no evidence or clear 
allegation of neck problems since service; the Veteran indicated 
to her treating doctor that the problem was new.  The physical 
therapist's report that symptoms began in 1989 appears to be a 
misstatement, and, based on all prior Veteran's statements, 
should have applied only to the low back problems.  The sole 
medical opinion of record is against the claim; the Veteran's own 
opinion of a nexus between back and neck disabilities is not 
competent evidence.  This is not a situation where observable 
cause and effect apply; some deduction and conclusion based on 
specialized medical knowledge is required to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  Further, the medical 
opinion is supported by a sound rationale and the known facts; 
there is no medical link between disc disease of the cervical and 
lumbosacral spines.

There is no doubt to be resolved; the preponderance of the 
evidence is against the claim.  Service connection for cervical 
spine degenerative disc disease is not warranted.  

IV.  Increased Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  




A. Diverticulitis

Private and VA treatment records reveal regular, continued 
complaints of severe abdominal pain.  The Veteran had regular 
diarrhea several times a week, often alternating with episodes of 
constipation.  She regulates her bowel movements somewhat with 
use of medications.  At a May 2005 VA examination, the Veteran 
reported that she continued to work as a teacher despite "very 
severe pain at times" because she could not afford the loss of 
income.  She did take 10 days of sick leave a year, but otherwise 
worked through the pain.  Treatment records also showed 
intermittent flares of diverticulitis, often in response to 
stress.  No nausea or vomiting was reported, but she noted 
worsening symptoms with use of some of her medications for other 
conditions.  

The Veteran's service connected gastrointestinal disability is 
evaluated under Code 7327, which directs that diverticulitis be 
rated as irritable colon syndrome (Code 7319), peritoneal 
adhesions (Code 7301), or ulcerative colitis (Code 7323), 
depending upon the dominant disability picture.  The RO has 
evaluated the condition under the criteria of Code 7319, 
irritable colon syndrome.  

This is an appropriate selection.  Code 7323, for ulcerative 
colitis, depends upon showings of varying degrees of 
malnutrition, anemia, general debilitation of health, and the 
presence of liver abscesses.  None of these signs and symptoms 
are noted by doctors or reported by the Veteran, and hence the 
picture presented does not merit evaluation under Code 7323.

Adhesions of the peritoneum, under Code 7301, are rated based 
upon physical obstructions of the intestines, with colic, nausea, 
or vomiting, following organ based injury.  Here, there is no 
shown obstruction, nor are organs such as the appendix involved.  
There are no ulcers, nor does the Veteran report or the records 
document nausea or vomiting.  Application of Code 7301 is not 
appropriate.

Code 7319, for irritable colon syndrome, provides a maximum 
schedular rating of 30 percent, the currently assigned 
evaluation.  This is assigned for severe impairment, marked by 
diarrhea or alternating diarrhea and constipation, with more or 
less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.

As the maximum schedular evaluation is assigned under the Code 
which best reflects the manifestations of the disease, 
consideration has been given to the need for extraschedular 
evaluation.  If a schedular evaluation is inadequate, VA must 
refer the claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

Here, the listed schedular criteria for assignment of the current 
30 percent evaluation fully and fairly consider the Veteran's 
symptomatology and functional impairment.  The disability picture 
presented is not unusual or exceptional, and the schedule 
includes (under other Codes) accommodation for differing 
disability presentations.  Further, while the Veteran has 
reported that her abdominal pains are severe and she would like 
to take off from work, she has not been forced to do so, nor has 
she required hospitalization.  No extraschedular referral is 
warranted.

There is no doubt to be resolved; the preponderance of the 
evidence is against the claim.  An evaluation in excess of 30 
percent for service connected diverticulitis is not warranted.  

B.  Low Back

A VA spine examination was conducted in May 2005.  The Veteran 
had scoliosis and her spine was stiff.  Balance and coordination 
were okay.  On occasion the Veteran used a back support belt, and 
she reported pain when standing on heels or toes.  Left leg raise 
was limited by pain.  "Trunk mobility is almost non-existent."  
Paraspinous muscle spasm was suspected, but the muscles could not 
be palpated through a layer of subcutaneous fat.  Flexion was to 
8 degrees.   Limitation was due to stiffness with pain.  The 
examiner described the degree of functional impairment as 
"impressive," but also noted that it was out of proportion to 
the documented physical abnormalities.  The doctor indicated that 
other disabilities, particularly mental health issues, were 
contributing to the "excess of disability."  The Veteran lost 
ten days of work a year, but she used sick days, so she lost no 
income.  Pain did increase with flare-ups, but there was no 
additional functional impairment.  There was no neurological 
impairment.  

VA treatment records from 2004 to 2009 reveal continued 
complaints of and treatment for low back pain.  In July 2005, the 
Veteran first reported a sharp sensation radiating from the low 
back to the left foot, and stated that there was a decrease in 
sensation in the limb.  She stated that the left foot pain had 
started four or five years prior.  She participated in physical 
therapy, with some improvement in her symptoms; she continued to 
describe her pain as "severe" in July 2006, with radiation to 
the left leg.  

On September 2006 VA spine examination, the Veteran complained of 
low back pain since 1989, which had intensified over the last few 
years.  Pain was now constant.  She reported no incapacitating 
episodes.  The Veteran walked slowly and with an exaggerated 
lordosis.  The lumbar muscles were tender, without spasm.  
Flexion was to 50 degrees.  She could not stand on her heels or 
toes to walk, and deep tendon reflexes were absent.  Pinprick 
sensation was decreased on the left, and she complained of left 
leg radiating pain. 

Private treatment records from Dr. SO indicate that in May 2006, 
the Veteran presented with complaints of low back pain and pain 
in both legs.  The pain was greater on the left.  In the past, 
she had been treated with physical therapy, cortisone injections, 
medication, and chiropractic adjustment.  Examination showed 
midline tenderness of the lumbar spine.  Reflexes were reduced at 
the ankles.  MRI demonstrated a bulging disc at L5-S1and 
degenerative disc disease at L2-3.  Nerve conduction studies 
showed bilateral radiculitis, predominant on the left.  Dr. SO 
recommended a laminectomy, which was scheduled for December 2006.  
The Veteran cancelled the surgery, however.  In June 2008, she 
was sent for additional physical therapy.  The Veteran reported 
increased pain in the lumbar spine and radiating pain in the left 
leg, with paresthesia.  Range of motion of flexion was 50 percent 
of normal; this is considered to be 45 degrees.  There was pain 
on palpation of left paraspinals.  

Another VA spine examination was performed in March 2008.  The 
Veteran complained of constant low back pain on the left, with 
radiation to the left leg.  She had not been prescribed bed rest 
by a doctor, but at times did lay down for a couple of hours.  
Repetitive use caused increased limitations.  She had missed 10 
days of work as a teacher over the past year; her job required a 
lot of standing, walking, and bending.  Chiropractor treatment 
provided temporary relief, and medication helped some.  On 
examination, the Veteran was in no acute distress.  She stood 
briskly from her seat and walked normally.  She reported 
tenderness to light touch along the left side; the examiner 
commented that Waddell signs were positive, indicating a 
psychological overlay or malingering to the complaints.  Flexion 
was to 60 degrees, without increase on repeated motion.  Sensory 
examination was intact.  

The Veteran's low back disability is rated under Code 5243, for 
intervertebral disc syndrome.  The schedule provides two sets of 
criteria.  One, based on incapacitating episodes, is not 
applicable here.  An incapacitating episode is defined as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1).  The records do not show that 
any doctor has ever prescribed bed rest for the Veteran at any 
point.  The Veteran has in fact stated that is not the case.

Therefore, the criteria under the General Rating Formula for 
Diseases and Injuries of the Spine are applied.  The Veteran is 
currently rated 40 percent disabled.  A higher 50 percent 
evaluation is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is assigned 
where there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Code 5243.  Unfavorable ankylosis is found 
where an entire spinal segment, or the whole spine, is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, 
Note (5). 

At no time does any private or VA doctor describe such a degree 
of impaired motion as to warrant a finding of ankylosis of any 
degree or characterization.  There are isolated findings of 
extreme limitation of flexion at the May 2005 VA examination, but 
no other evaluation has indicated results approaching such.  Even 
the VA examiner in May 2005 expressed some skepticism over the 
reported results.  The overwhelming weight of the evidence shows 
that the Veteran retains at least 45 degrees of flexion in the 
lumbar spine, and hence no ankylosis is found.  A staged rating 
around the May 2005 VA examination is not warranted, in light of 
the VA and private treatment records around that date indicating 
a far lesser degree of impairment.  This, combined with the 
examiners statements regarding proportion, establish that, at 
best, the extraordinary limitation shown in May 2005 was an acute 
exacerbation which was not sustained or repeated.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An evaluation in excess of 40 percent 
for service connected low back injury with bulging disc at L5-S1 
is not warranted.

C.  Left Leg

The relevant evidence is recited above, in the discussion of 
manifestations of a low back disability.

The left leg radiculopathy is evaluated under Code 8520, for 
impairment of the sciatic nerve.  As the reported symptoms begin 
at the sciatic notch and extend to the left foot, this is an 
appropriate Code.  Code 8520 provides that mild impairment of the 
sciatic nerve is rated 10 percent disabling.  Moderate impairment 
is 20 percent disabling, and moderately severe warrants a 40 
percent evaluation.  Severe impairment, with marked muscle 
atrophy, is rated 60 percent disabling.  Complete paralysis, in 
which the foot dangles and drops, there is no active movement 
possible of muscles below the knee, and flexion of knee is 
weakened or (very rarely) lost, is assigned an 80 percent rating.  
The schedule provides, generally, that when the impairment is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a, Code 8520.

While it is unclear whether the Veteran's impairment is wholly 
sensory, as doctors vary in describing the degree of lost deep 
tendon reflexes and even sensation in the left leg, the record 
establishes no greater than a mild degree of functional 
impairment of the left leg due to radiating pain from the low 
back.   Leg strength is repeatedly found to be normal on 
objective testing, despite intermittent complaints of weakness by 
the Veteran.  There is no muscle atrophy, and no impaired gait 
has been noted by any examiner or reported by the Veteran.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity is not 
warranted.



ORDER

New and material evidence not having been submitted, the claim of 
service connection for PTSD is not reopened; the appeal is 
denied.

Service connection for a left knee meniscal tear and 
chondromalacia is denied.

Service connection for cervical spine degenerative disc disease 
is denied.

An evaluation in excess of 30 percent for service connected 
diverticulitis is denied.

An evaluation in excess of 40 percent for service connected low 
back injury with bulging disc at L5-S1 is denied.

An initial evaluation in excess of 10 percent for radiculopathy 
of the left lower extremity is denied.


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


